Citation Nr: 0917544	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II due to cold exposure to include eye pathology.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1952 to 
September 1954.  This claim is on appeal from rating 
decisions from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant had a hearing before the RO in July 2007.  A 
transcript of the hearing is associated with the record.  

The Board notes that the RO denied the appellant's claim for 
service connection for diabetic retinopathy resulting in no 
light perception in a July 2006 rating decision and his claim 
for service connection for diabetes mellitus, type II due to 
cold exposure was denied in a December 2005 rating decision.  
Although the RO has treated these claims as two separate 
claims, the Board will address these claims as a single claim 
for service connection for diabetes mellitus, type II due to 
cold exposure to include eye pathology.  The Board notes that 
diabetes mellitus with diabetic retinopathy resulting in no 
light perception was diagnosed in an examination conducted in 
June 1991.  To the extent that the appellant's diabetic 
retinopathy resulting in no light perception has been 
described as a symptom of diabetes mellitus, we have merged 
the claims as reflected on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus, type II due to cold exposure to 
include eye pathology was not manifest in service and 
diabetes mellitus, type II was manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  

2.  Diabetes mellitus, type II due to cold exposure to 
include eye pathology is not attributable to service. 


CONCLUSION OF LAW

Diabetes mellitus, type II due to cold exposure to include 
eye pathology was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in May 2005, October 2005 and March 2006.  The letters 
provided adequate notice with respect to the evidence 
necessary to establish a claim for service connection, but it 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
appellant was subsequently provided notice pertaining to 
these latter two elements in March 2006.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

The Board notes that the appellant was denied compensation 
under 38 U.S.C.A. § 1151 for status post pars plana 
vitrectomy, endolaser, photocoagulation, cryoretinopexy, left 
eye and status post pars plana vitrectomy, lensectomy, right 
eye in an April 2003 rating decision.  The Board upheld that 
decision in October 2004.  The appellant indicated that he 
wished to reopen his claim for compensation under 38 U.S.C.A. 
§ 1151 in January 2005.  The claim was denied in a December 
2005 rating decision based on a finding that the appellant 
had not submitted new and material evidence to reopen the 
claim.  In January 2006, the appellant submitted a claim for 
service connection for loss of sight, total blindness due to 
diabetes, this claim was later identified as diabetic 
retinopathy resulting in no light perception.  In the July 
2006 rating decision, the RO denied that appellant's claim 
for service connection for diabetic retinopathy resulting in 
no light perception based on a finding that he had not 
presented new and material evidence to reopen the claim.  
Although it appears that the RO treated the appellant's claim 
for service connection for diabetic retinopathy resulting in 
no light perception as a claim to reopen, the Board finds 
this to be harmless error.  As shown above, the Board has 
considered the appellant's claim for diabetic retinopathy 
resulting in no light perception as part of the appellant's 
claim for service connection for diabetes mellitus, type II 
and thus everything associated with the appellant's claim for 
service connection for diabetes mellitus, type II is equally 
applicable.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the Board acknowledges 
that the appellant has not been afforded a VA examination for 
the claimed disability.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The Board finds that there is no credible evidence showing 
that the appellant's disability was incurred in service or 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is not warranted.  

The Board also notes that it has been noted that the 
appellant's service medical records were damaged in a fire.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because of the missing records, the analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.  

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as diabetes mellitus, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Although the record shows that the appellant is a combat 
veteran, the Board notes that the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable as it has not been 
claimed that the disability was incurred while engaging in 
combat.

					Analysis 

The appellant has appealed the denial of service connection 
for diabetes mellitus, type II due to cold exposure to 
include eye pathology.  After review of the record, the Board 
finds against the appellant's claim.  

The Board notes that the appellant does not assert that he 
was exposed to chemicals in service and it has not been shown 
that he was exposed to chemicals in service.  Therefore, the 
Board need not address whether service connection for 
diabetes mellitus, type II is warranted based on herbicide 
exposure during service.  

The record shows that diabetes mellitus with diabetic 
retinopathy resulting in no light perception was diagnosed in 
an examination conducted in June 1991.  During that 
examination, the appellant reported that he was blind, and 
had been treated for the last five years for diabetes and 
high blood pressure.  In another examination conducted later 
that month, it was noted that the appellant developed loss of 
VOD from diabetic retinopathy about 1983.  It was noted that 
the left eye had photocoagulation treatment but the appellant 
lost vision about 1988.  Retinal operation OU 1990 that did 
not help vision and diabetes since 1983-vision began to fail 
was noted.  Photocoagulation treatment OS, had operation for 
retinal detachment OS March 1990 and another operation OD May 
1990, VOD bad since 1983 and VOS bad since 1988 was further 
noted. 

Bilateral blindness and diabetes mellitus, type II were 
diagnosed in September 1995.  In his June 2004 RO hearing, 
the appellant reported that the physician indicated to him 
that his diabetes caused his blindness.  In February 2007, 
E.C. issued a lay statement on the appellant's behalf.  He 
noted that exposure to cold weather can and does lead to 
serious health problems, and he indicated that there is a 
connection between the cold weather the appellant was exposed 
to in service and the appellant's eye condition.   

During his July 2007 RO hearing, the appellant stated that he 
believed that his diabetes was caused by exposure to extreme 
cold weather during service.  The appellant stated that he 
served right on the Demilitarized Zone (DMZ) in Korea.  
The appellant stated that he went to the eye doctor to see 
about his eyes in 1971 and was told that something was in 
there.  The appellant maintained that he was instructed to 
see another doctor and when he did so, he was told that it 
was not serious.  He stated that in 1983 he had very high 
blood sugar and was diagnosed with diabetes.  The appellant 
stated that he continues to have problems with his vision and 
it was determined that the cause of his vision problems was 
retinal detachment.  The appellant stated that he believed 
that such was caused by the diabetes.  The appellant has 
maintained that his diabetes has caused him to be totally 
blind and that he has had total blindness since 1990.  

In November 2005, the appellant reported that he was not 
treated in service for diabetes.  Via various statements the 
appellant has maintained that exposure to severe cold weather 
in service caused his diabetes and that his service records 
reflect a change in his eyeglass prescription.  

Having reviewed the evidence of record, the Board finds that 
service connection for diabetes mellitus, type II due to cold 
exposure to include eye pathology is not warranted.  In this 
regard, the Board notes that the appellant has been diagnosed 
with diabetes mellitus, type II with diabetic retinopathy 
resulting in no light perception.  While the evidence of 
record shows that the appellant has diabetes mellitus, type 
II with eye pathology, the Board finds that the more 
probative evidence shows that the appellant's current 
disability was not manifest during service or for many years 
thereafter.  In November 2005, the appellant reported that he 
was not treated in service for diabetes and nothing in the 
record suggests that his diabetes was manifested to a degree 
of 10 percent disabling or more within one year after 
separation from service.  To the extent that the appellant 
asserts that his diabetes mellitus, type II to include eye 
pathology is attributable to service, the earliest mention of 
complaints/treatment for eye problems is in 1971, which is 17 
years after separation from service.  Furthermore, the 
earliest mention of diabetes mellitus is in 1983, which is 
more than 29 years after separation.

The Board recognizes the statement submitted by E.C. 
discussing the exposure to cold weather and the resulting 
health effects.  The Board also acknowledges the appellant's 
assertions that exposure to cold weather in service caused 
his current disability and that at separation he had a change 
in his eyeglass prescription.  However, the Board notes that 
the record does not support a finding that the appellant's 
current disability is due to cold weather exposure in service 
or is otherwise related to service.  As noted, the appellant 
has stated that he was seen for eye problems 17 years after 
separation and the record shows that diabetes mellitus was 
diagnosed 29 years after service.  

The Board notes that the appellant has submitted numerous 
articles on cold injuries.  
In sum, some of the articles note a correlation between cold 
injuries and diabetes.  Although the appellant has submitted 
articles to support his claim for service connection, the 
articles are not sufficiently conclusive to satisfy the nexus 
element of the claim.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998).  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the 
evidence which has been submitted by the appellant is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding this particular case.  

In this case, the appellant attributes his disability to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the 
appellant's claim that his diabetes mellitus, type II with 
eye pathology is attributable to service to be less credible 
than the post service medical records which show the earliest 
mention of this disability at least 17 years after service.    

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for diabetes mellitus, type II to include eye pathology.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  










ORDER

Service connection for diabetes mellitus, type II due to cold 
exposure to include eye pathology is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


